OEDEE
LAWEENCE J. FINNEGAN of MIDDLETOWN, who was admitted to the bar of this State in 1972, having tendered his consent , to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is OEDEEED that LAWEENCE J. FINNEGAN is disbarred, effective immediately; and it is further
OEDEEED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
OEDEEED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys.